 In the Matter of HINZMANN & WALDMANN MARINE CORP., EMPLOYERandMETAL TRADES DEPARTMENT, A. F. L., PETITIONERCase No. 2-R-7802SUPPLEMENTAL DECISIONANDORDERAugust 03,1948On April 14, 1948, pursuant to a Decision and Direction of Electiondated March 2, 1948, and order amending the direction of election,dated March 26, 1948, an election by secret ballot was held under thedirection and supervision of the Regional Director for the SecondRegion, among the employees in the unit found appropriate.Uponcompletion of the election, a Tally of Ballots was issued and dulyserved by the Regional Director upon the parties concerned.The Tally shows that of approximately 75 eligible voters, 40 castballots of which 10 were for the Petitioner, 6 were for the Inter-national Longshoremen's Association, Local 1716, AFL, none wasfor the Industrial Union of Marine and Shipbuilding Workers ofAmerica,l 21 were cast against all participating labor organizations,1 was void, and 2 were challenged.On April 15, 1948, the Petitioner filed Objections to the' Conductof the Election, alleging inadequate posting of election notices.OnApril 22, 1948, the Industrial Union of Marine and Shipbuilders ofAmerica, CIO, likewise filed Objections to the Conduct of the Elec-tion, alleging that employees on the night shift were not given anopportunity to vote.On July 12, 1948, the Regional Director issuedand duly served upon the parties his Report on the Objections, whereinhe found no basis for the objections and recommended that the ob-jections be overruled and the petition dismissed.No exceptions to the Regional Director's report have been filed byany of the parties within the time provided therefor.As no exceptions have been filed, we hereby adopt the RegionalDirector's Report on Objections, and overrule the objection filed bythe Petitioner and the Intervenor, respectively.Moreover, since itI Both the International Longshoremen's Association and the Industrial Union of Marineand Shipbuilding Workers ofAmerica areintervenors in this proceeding.79 N. L. R. B., No. 2.33 34DECISIONSOF NATIONALLABOR RELATIONS BOARDappears from the Tally that no collective bargaining representativehas been selected, we shall dismiss the petition.ORDERIT ISHEREBY ORDEREDthat the petitionfor investigation and cer-tification of representatives filed by the Petitioner herein be, and ithereby is, dismissed.MEMBERS MURDOCK AND GRAY took no part in the consideration ofthe above Decision and Order.